DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 10/5/22 and the amendment of claims has been entered.  


Status of the Claims
Applicant’s election without traverse of Group II, drawn to a kit comprising GnRH antagonist, claimed in claims 56-68 was previously acknowledged.
Claims 50-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 10/5/22, Applicants amended claims 56-58, 60-63 and added New claims 69-73. 
Claims 56-73 read on the elected Group II and are under consideration.


Claim Rejections -Withdrawn
The rejection of claims 56-68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment of the claims. 

Claim Rejections - 35 USC § 112-NEW
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	 Claim 61 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 61 is drawn to the kit of claim 56 further comprising a third  syringe and needle configured for the intramuscular delivery of a third dose and a fourth syringe and needle configured for the subcutaneous delivery of a fourth dose. 

Lack of Ipsis Verbis Support

	The specification is void of any literal support for the claimed third and fourth dose of claim 61. The words “third” or “fourth” or related words were not found in the instant specification. There were no examples of a third and fourth dose (with syringe and needle) configured for intramuscular and subcutaneous administration. The response filed 10/5/22 did not specifically identify the paragraphs or sections in the specification that provide support for the new claim limitations. 

Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP 2163. Thus support can be furnished implicitly or inherently for a specifically claimed limitation. However, the specification lacks any implicit or inherent support for the claimed limitations.   As explained supra, there is no support for the concept of a third and fourth dose. Additionally, there are no examples of a kit comprising four doses (configured for IM and SC). 

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobvious
The rejection of claims 56-68 under 35 U.S.C. 103 as being unpatentable over Larsen et al. (WO 2008/071984, cited on IDS) in view of Lancaster et al. (Vitalitiy Medical, Selected syringes and needles; April 2015) is maintained and extended to NEW claims 69-73. This rejection was modified to address amendment of the claims. 
Larsen et al. teach methods of achieving and/or maintaining for prolonged periods, chemical castration in a primate in need thereof (Abstract). In particular, Larsen et al. teach administration of the GnRH antagonist, teverelix (top of p. 1). With respect to the limitation “a kit”, Larsen et al. teach in order to provide the teverelix blood plasma concentration profiles administration of both prolonged and immediate release forms of teverelix may be employed provided in a kit in parts (bottom of p. 13). With respect to claims 56, 57, 70 and 73,  Larsen et al. teach (a) one or more separate doses of a pharmaceutically acceptable salt of teverelix that provides for prolonged release of teverelix (i.e. the sulfate or trifluroacetate salt of teverelix) and (b) one or more separate doses of a form of teverelix that provides for the immediate release of teverelix (i.e. acetate salt of teverelix) (top of p. 14), meeting the limitation of “a plurality of doses of a GnRH antagonist or salt thereof”.  Larsen et al. also claim a kit comprising (a) one or more separate doses of the trifluroacetate salt of teverelix and (b) one or more separate doses of the acetate salt of teverelix (claim 33 and 34). Larsen et al. teach subcutaneous injection of the acetate salt of teverelix provides for immediate release of the GnRH antagonist and intramuscular or subcutaneous injection of the prolonged release form of teverelix (top of p. 2). With respect to the new limitation of “wherein the first dose and the second dose each independently comprise about 30 mg to about 240 mg of the GnRH antagonist or salt thereof” and claims 62 and 73 , Larsen et al. claim the kit comprises instructions for use of the doses of the trifluoroacetate and acetate salt in any of the preceding claims (claim 34). The preceding claims recite 60-120 mg of teverelix (claims 25-29 and 32). The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

	Larsen et al. does not teach an example of the kit comprising two syringes and needles, wherein one needle is configured for intramuscular administration and the other needle is configured for subcutaneous administration. However, the teachings of Lancaster et al. cure this deficiency. 
	Lancaster et al. teach needle length selection by type of injection. Lancaster et al. teach length recommendations for intramuscular injections are 7/8” to 1-1/2” and length for subcutaneous injection are ½” to 5/8”. Lancaster et al. teach the deeper the injection the longer the length of the needle is required. 
	It would have been obvious to derive a kit comprising two syringes of teverelix for prolonged administration and immediate administration of the GnRH antagonist as taught by Larsen et al. A person of ordinary skill in the art would be motivated to include the syringes with needles configured for IM and subcutaneous injection because Larsen et al. teach that the immediate release teverelix is administered subcutaneous and the prolonged release can be subcutaneous or IM. A skilled artisan would look to the teachings of Lancaster and be motivated to include the needle specific for each route of administration.  There is a reasonable expectation of success given that it is routine in the art to administer GnRH antagonist IM and subcutaneously. Moreover, the needles and syringes for each route of administration are commercially available. 
	With respect to claims 58, 59, 63, 64, 65, 66 and 67, Larsen et al. teach examples of teverelix trifluoroacetate salt with 5% mannitol (p. 21, lines 19-22). Mannitol is a polyhydric alcohol and sugar alcohol. 5% mannitol in water an excipient. 
	With respect to claim 60, Larsen et al. teach microcrystalline teverelix trifluoroacetate (p. 22, lines 17).
	With respect to claims 61, Larsen et al. teach and claim one or more separate doses of trifluroacetate salt of teverelix and one or more separate doses of the acetate salt of teverelix. It would have been obvious to a person of ordinary skill in the art to include more doses of the trifluroacetate salt and acetate salt of teverelix in the kit along with the needle and syringe because Larsen et al. teach one or more doses of each. There is a reasonable expectation of success given that Larsen teaches a plurality of doses. 
With respect to claim 69, the kit from Larsen et al. would inherently have all of the activities and properties of the composition of claim 69.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Larsen et al. makes obvious the claimed composition at the claimed dose, therefore “when used” the formulation would result in the same Cmax. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	With respect to claims 71 and 72, trifluroacetate salt of teverelix is the conjugate base of trifluoracetic acid. 
	With respect to claim 73, as indicated above, Larsen et al. teach teverelix with a pharmaceutically acceptable excipient. Larsen et al. does not teach the kit comprises a “container”, however it would have been obvious to a person of ordinary skill in the art to put the kit in a container to keep the syringes and needles together and protected. There is a reasonable expectation of success given that it does not affect the function of the kit and it is common in the art to provide a kit in a container. 
	 

Response to Arguments
Applicant's arguments filed 10/5/22 have been fully considered but they are not persuasive. Applicants argue that Larsen does not teach the claims as currently amended. Applicants argue the first and second dose cannot be both for IM nor can they both be fore SC. Applicants argue this is in contrast to Larsen. Applicants argue that the amendment to claim 56 recited that the kid provides a needle configured for SC and IM injection that differs from Larsen which contemplates SC OR IM. Applicants argue that the instant claims differ from Larsen et al. in that the same formulation is used as opposed to different forms. Applicants argue the Lancaster reference does not cure any deficiency found in the Larsen reference. 
	These arguments are not persuasive. The claims is not limited to only one “form” of teverelix. The broadest reasonable interpretation of the claim includes more than one salt form of teverelix. Importantly, the Examiner disagrees with the interpretation of the Larsen reference. Larsen et al. teach (a) one or more separate doses of a pharmaceutically acceptable salt of teverelix that provides for prolonged release of teverelix (i.e. the sulfate or trifluroacetate salt of teverelix) and (b) one or more separate doses of a form of teverelix that provides for the immediate release of teverelix (i.e. acetate salt of teverelix) (top of p. 14). Larsen et al. teach subcutaneous injection of the acetate salt of teverelix provides for immediate release of the GnRH antagonist and intramuscular or subcutaneous injection of the prolonged release form of teverelix (top of p. 2). Therefore, Larsen clearly teaches and claims a kit that meets the limitations of claim 56. With respect to the Lancaster reference, a person of ordinary skill in the art would be motivated to include the syringes with needles configured for IM and subcutaneous injection because Larsen et al. teach that the immediate release teverelix is administered subcutaneous and the prolonged release can be subcutaneous or IM. A skilled artisan would look to the teachings of Lancaster and be motivated to include the needle specific for each route of administration.  There is a reasonable expectation of success given that it is routine in the art to administer GnRH antagonist IM and subcutaneously. Therefore, the combined references make obvious the instantly claimed kit. 
	For the reasons presented above, the rejection is maintained. 

Double Patenting-Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 56-68 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22, 25, 28, 40, 47, 71-73, 79, 95, 106 and 107 of copending Application No. 15/884,108 (reference application) in view of Larsen et al. is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other. The copending Application claims a method of administering teverelix intramuscularly and subcutaneously (claims 20-21, 25 of copending application). The copending application claims the same formulation, i.e. microcrystalline and mannitol. The copending Application does not teach a kit, however the teachings of Larsen et al. cure this deficiency. 
The teachings of Larsen et al. are presented in the 103 rejection above. 
It would have been obvious to a person or ordinary skill in the art to provide the composition of the copending application in a kit as taught by Larsen et al. because a kit is convenient and easy to use. There is a reasonable expectation of success given that the Larsen et al. teach administration by subcutaneous and intramuscular. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 10/5/22 have been fully considered but they are not persuasive. Applicants argue that the rejection is traversed on the grounds that the Office has not shown that amended claim 56 (and dependent claims) would have been obvious over the asserted claims of the cited reference. Applicants argue that the should the pending claims be in condition for allowance, the Applicants would consider filing a TD
This argument is not persuasive as there is no indication of allowable subject matter. Furthermore, for the reasons presented above (Response to Arguments section of the 103 rejection), the rejection is maintained. 


Conclusion
No claims are allowed. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA L MARTINEZ/Examiner, Art Unit 1654